Citation Nr: 0103958	
Decision Date: 02/08/01    Archive Date: 02/15/01	

DOCKET NO.  00-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Milwaukee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Currently the manifestations of the veteran's service-
connected PTSD include complaints of periodic nightmares, 
intrusive thoughts, emotional numbing, startle reaction, 
anger, and symptoms suggestive of intermittent panic attacks.  

3.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met during any time since the effective date of 
the grant of service connection on August 14, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that on one 
occasion in February 1974, the veteran was given a diagnosis 
of schizoid personality.  

The initial claim for service connection for PTSD was 
received on August 14, 1998.  

Private medical records associated with the claims folder 
reflect that the veteran was seen on periodic occasions for 
complaints unrelated to his psychiatric status.  However, at 
the time of one visit to a regional medical group facility in 
March 1997, the veteran complained of being anxious and 
dizzy.  He stated he had been this way for the past three 
months.  He claimed he was starting to be afraid whenever he 
went out into crowds.  He denied hearing voices or being 
harmful to himself.  He indicated he was "jittery" and did 
not trust people being around him.  He basically had no other 
complaint.  It was noted he was not taking any medications.  
After checking with other physicians, he was authorized a 
trial of Xanax.  

Private medical records dated in 1998 pertain primarily to 
problems the veteran was having with his cervical spine.  The 
reports make no reference to the veteran's psychiatric 
status.  

The veteran was accorded a general medical examination by VA 
in June 1999.  Diagnoses included status post laminectomy of 
the cervical spine, degenerative disc disease of the cervical 
spine, low back strain, and alcohol dependence.  

The veteran was accorded a psychiatric examination by VA in 
June 1999 as well.  The claims file was available and 
reviewed prior to the examination.  The veteran stated that 
although he had chronic cervical pain, he had no use for 
prescription medication at the present time.  He indicated 
that several years previously he had experienced several 
episodes of chest pain.  When examined, he was reportedly 
told that the pain was due to "anxiety."  He went on to state 
that he was given a single tablet of Xanax by a physician at 
that time and was also given a prescription for the 
medication.  He noted that he did not like the feeling that 
he received from taking the Xanax and he never had the 
prescription filled.  

The veteran reported a psychiatric history which included an 
episode of hallucinations during military service while 
aboard ship.  He stated this resulted in a brief period of 
hospitalization in Italy in 1974.  He denied any other 
subsequent treatment or evaluation of mental health problems.  
He was not currently receiving any treatment for mental 
health problems.  He noted that he generally avoided going to 
hospitals or speaking with doctors.  

The veteran indicated he had been married for about 25 years.  
He and his wife did not currently live together because he 
stated he lived "under somewhat rough conditions."  The 
veteran did not have a good relationship with his stepson, 
but noted that he got along pretty well with his daughter.  
The veteran reported that despite not living together, he and 
his wife got along "real well."  

The veteran described a fairly isolated existence.  His 
current house was about five to six miles from the residence 
where his wife lived.  He shopped for himself, but stated he 
did that on an infrequent basis.  His daily activities 
included taking care of a variety of animals.  He added that 
he enjoyed reading and spent many hours doing so.  
Reportedly, he prepared his own meals.  He also related that 
occasionally he would baby-sit for his four-year old 
granddaughter.  He described visits with a brother and sister 
once or twice a month, and noted that once a year he would 
invite all his siblings to his house for a visit.  The 
veteran stated that he had few friends or relationships 
outside his immediate family.  He noted that while he had 
questions about his wife's fidelity, he trusted her "in every 
other way."  

The veteran stated that his longest period of employment with 
a single employer was about two years, during which time he 
was employed by a company selling liquid propane gas.  Most 
of his jobs ended either because they were seasonal work or 
because of his quitting.  He noted that he would often quit 
because he "got bored with most of the jobs."  He reported 
occasional interpersonal difficulty in the workplace.  He 
added that most of the work he selected allowed him to work 
as "a loner."  He noted that his last employer terminated his 
employment because his insurance would not cover him because 
of his neck problems.  

The veteran described his current situation by stating that 
he was "practically nonfunctional in the world when I have to 
deal with people.  It's really hard to be around others and I 
do everything I can to avoid contact."  He related that when 
he was in a situation involving a number of people, 
especially if an indoor location such as a store, he would 
begin to feel lightheaded and nervous.  He reported that on 
numerous occasions his symptoms had included such things as 
lightheadedness, blurred vision, increased heart rate, 
diaphoresis, and nausea.  He also noted there had been 
several occasions when he had fallen to the ground, although 
he added that he did not lose consciousness during those 
times.  He stated that he felt relatively well enough to get 
along with people on an individual basis, but added that he 
was not able to cope with being around groups of people, 
especially in an enclosed area.  He described a variable 
sleep quality.  He stated that his sleep continued to be 
disturbed with nightmares which occurred in the recent past 
at the rate of about every two to three weeks.  He indicated 
that the dreams sometimes involved the incident of a hazing 
initiation while in the military, or scenes involving being 
trapped and unable to escape.  He indicated that when he 
stayed in the close to town location with his wife his 
average of sleep duration was about three to four hours, but 
when in the more rural setting where he lived most of the 
time, he was able to sleep about eight hours a night.  

The veteran also reported the regular occurrence of intrusive 
thoughts of the hazing incident in service.  He indicated 
that the thoughts occurred at the rate of anywhere from daily 
to once or twice a week.  He reported that when the dreams 
occurred, he felt physically tense and almost sick.  

The veteran also described symptoms of emotional numbing, and 
indicated that he felt that he generally lacked an 
appropriate emotional response to events in his life.  He 
claimed that at one time his father told him that he was the 
coldest person his father had ever met.  The veteran reported 
that he was able to feel attached to most of his family.  
However, he described significant difficulty establishing and 
maintaining relationships with others outside his family.  He 
added that he was also bothered by sudden loud noises and 
would get a burst of anger whenever it happened.  He stated 
that if the stimulus was removed, he would be able to get 
over his anger.  He denied any recent history or violent 
behavior or acting out on angry feelings.  He denied any 
recent experiences of auditory or visual hallucinations.  He 
also denied any significant periods of depressed mood or 
suicidal or homicidal ideation.  

On examination the veteran's affect was mildly guarded and 
anxious, barred, inappropriate.  Guardedness was noted to 
decrease over the course of the interview.  The veteran was 
able to be appropriately and spontaneously conversant.  
Affect was congruent with his reported mood.  He was pleasant 
on approach and cooperative with the evaluation process.  He 
demonstrated adequate motivation for completing the 
evaluation process.  Speech was within normal limits.  No 
idiosyncratic speech or behaviors were observed.  No motor 
restlessness was noted, although he was observed to sit 
somewhat on the edge of his seat rather than relaxing back 
into his chair.  

The veteran was alert and fully oriented.  Attention and 
concentration were within functional limits.  Memory 
functions were grossly intact.  Thought process was clear and 
sequential.  Thought content was goal-directed.  Vocabulary 
and fund of knowledge suggested intellectual function in the 
average range.  Insight and judgment were considered fair at 
present.  

It was noted the veteran reported a number of symptoms 
suggestive of intermittent panic attacks.  These included 
lightheadedness, blurred vision, increased heart rate, 
diaphoresis, and nausea.  The veteran indicated he did not 
experience these symptoms on every occasion when around 
others, but he always found himself feeling tense and 
uncomfortable around other people whom he did not know.  He 
gave no signs of informal thought disorder and no evidence of 
delusional thought.  

Reference was made to the veteran's service medical records 
and the notation of his schizoid personality in 1974.  

The examiner stated the veteran's currently reported symptoms 
of intrusive thoughts and nightmares met the criteria for 
persistent reexperiencing of a traumatic event.  The 
veteran's avoidance of feelings in situations which evoked 
memories or feelings related to the reported hazing incident 
in service, and his numbing of emotional responsiveness met 
the criteria for persistent avoidance and numbing of general 
responsiveness.  Symptoms of hypervigilance, hyperstartle 
reaction, anger problems, and periodic disturbed sleep also 
met the criteria for persistently increased arousal.  

The examiner stated a separate diagnosis of panic disorder 
would not be rendered, despite the symptom cluster the 
veteran described, since the symptom cluster was ascribed to 
current response to stimuli related to the veteran's reported 
stressor, that being exposure to groups of unknown 
individuals.  

The Axis I diagnosis was PTSD.  It was described as mild to 
moderate in degree.  The veteran was given a global 
assessment of functioning (GAF) scale score of 58.  It was 
noted this was the score both at present and during the past 
year.  

By rating decision dated in July 1999, entitlement to a 
permanent and total disability for pension purposes was 
granted.  Also granted was service connection for PTSD, with 
a disability rating of 50 percent assigned, effective 
August 14, 1998.  

In a December 1999 statement the veteran's wife indicated 
that during their first 12 years of their marriage (they were 
married in October 1975), the veteran was "gone" for about 
four years total.  She stated he would disappear for three to 
five months at a time.  She reported he would always tell her 
he was leaving and would be back when he calmed down.  She 
indicated he would always call before he came back to make 
sure he was still wanted.  She related that in 1996 she and 
the veteran separated.  She indicated that he wanted no 
social contacts and she could not tolerate the social 
isolation.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identity the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board notes the United States Court of Appeals for 
Veterans Claims (Court) recently held that there was a 
distinction between an original rating and a claim for an 
increased rating.  In this case, the veteran has made a claim 
for service connection and the disability compensation rating 
for his PTSD has remained in appellate status since he filed 
a notice of disagreement as to the initial decision on his 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time, based on the facts found, a practice known 
as "staged" ratings.  Fenderson v. West at 126.  In other 
words, VA may assign "staged" ratings to reflect different 
levels of disability during the pendency of the claim.  
Accordingly, the Board's analysis of this case takes the 
Fenderson decision into account 

The veteran's PTSD is rated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  That code provides a 
50 percent rating when there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, e.g., 
retention of only highly learned material (forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior, inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, or occupation, or name.  
See 38 C.F.R. § 4.130.  

Analysis

The veteran is currently assigned a 50 percent rating for his 
psychiatric disability.  He argues that an increased rating 
is warranted.  As noted above, his 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  At the time of the most recent 
examination in June 1999, there was evidence of social 
isolation, although the veteran indicated that he did not 
have significant difficulty to get along with members of his 
immediate family.  Further, he was noted to be pleasant at 
the time of the examination and to be cooperative with the 
evaluation process.  Additionally, speech was normal and he 
was fully oriented.  Attention and concentration were 
described as within functional limits and memory functions 
were grossly intact.  Further, insight and judgment were 
described as fair.  

A review of the record shows there is no evidence of 
obsessional rituals, illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty adapting to stressful 
circumstances.  

Also, the veteran was assigned a GAF score of 58 at the 
June 1999 examination.  A GAF score is the examiner's 
judgment of the individual's overall level of psychological, 
social, and occupational functioning; a score of 58 indicates 
moderate social and industrial impairment.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Psychiatric Disabilities, Fourth Edition, 1994 (DSM-IV), 
38 C.F.R. §§ 4.125, 4.130 (2000).  

The Board believes that the veteran's GAF score of 58 is most 
accurately recognized by the 50 percent rating currently in 
effect.  Essentially, the criteria for a rating of 70 percent 
is not in evidence and has not been at any time between the 
appeal process.  The GAF score of 58 which was given at the 
time of the June 1999 examination was stated as being valid 
at the present time and for the past year.  This would 
essentially cover the entire appeal period.  


ORDER

An increased rating for PTSD is denied.  


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals







